DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 4/23/2021.
Claims 1-11 are pending. Claims 1, 6, and 11 are independent.


Claim Objections
Claims 1-3 objected to because of the following informalities:  Claims 1-3 recite “fond rendering method” should be “font rendering method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US6,504,545) in view of Kobayashi et al. (US2006/0170684).

In regards to claim 1, Browne et al. substantially discloses a fond rendering method, comprising: 
parsing the font file to obtain text character pattern information and template information corresponding to the character string (Brown et al. fig. 7 col6 ln14-32, parses font file to obtain templates (text objects) corresponding to characters in string); 
Browne et al. fig. 14 col8 ln51-65, generates animation unit from composited images according to pattern and template information) ; and 
rendering the animation unit (Browne et al. fig. 14 col8 ln51-65, renders composited animation image to output device). 
Browne et al. does not explicitly disclose receiving a character string that needs to be rendered, and reading a font file (Kobayashi et al. para[0027], receives character string “game over”, and checks font file).
However Kobayashi et al. substantially discloses receiving a character string that needs to be rendered, and reading a font file (Kobayashi et al. para[0027], receives character string “game over”, and checks font file).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the animation method of Browne et al. with the font rendering method of Kobayashi et al. in order to manage large font files (Kobayashi et al. para[0003]).

In regards to claim 2, Browne et al. as modified by Kobayashi et al. substantially discloses the fond rendering method according to claim 1, wherein, before generating the animation unit according to the text character pattern information and the template information, the method further comprises:
 performing interpolation operation on each motion attribute in the text character pattern information and/or the template information (Browne et al. col8 ln16-40); and 
the interpolation operation comprises one or more of: a scaling, a rotation, a displacement, a color, a transparency, a stroke, a shadow, and a luminescence (Browne et al. col8 ln40-50).  


performing frame layer rendering and color filling on each frame of data of the animation unit by graphics processing unit (GPU) (Kobayashi et al. para[0025]); 
wherein the frame layer rendering comprises: background effect drawing, single word image effect drawing, whole image effect drawing, font effect drawing, and foreground effect drawing (Browne et al. col12 ln63 to col13 ln5); and 
a way of the color filling comprises one or more of: a gradient, a texture, a pure color, and an animation (Browne et al. Col10 ln7-18).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the animation method of Browne et al. with the font rendering method of Kobayashi et al. in order to manage large font files (Kobayashi et al. para[0003]).

In regards to claim 4, Browne et al. as modified by Kobayashi et al. substantially discloses the font rendering method according to claim 1, wherein, the text character pattern information comprises one or more of: a whole-word base map, a component base map, and an outline base map (Browne et al. col7 ln48-60); 
the template information comprises one or more of: text dynamic typesetting information, text dynamic stretching and rotation information, text dynamic color information, pendant dynamic attribute information, and text overall dynamic mask information (Browne et al. col8 ln26-35); and 
the character string comprises at least one character, and the character comprises any one or combination of the following: a Chinese character, an Arabic character, and an English character (Browne et al. fig. 11 col7 ln48-60).  

In regards to claim 5, Browne et al. as modified by Kobayashi et al. substantially discloses the font rendering method according to claim 1, wherein, the font file comprises a font file of standard black-and-white words in a TrueType format and one or more of: a template attribute table, a character pattern typesetting information table, a character pattern rendering information table, a rendering information metadata table, a picture animation information table, a shader attribute table, a picture table, and a shader source code table (Browne et al. col12 ln17-28).  

Claims 6-10 recite substantially similar limitations to claims 1-5. Thus claims 6-10 are rejected along the same rationale as claims 1-5.

Claim 11 recites substantially similar limitations to claim 1. Thus claim 11 is rejected along the same rationale as claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Langmacher et al. (US2010/0107079) teaches a method of generating animated characters.
Singh et al. (US2021/0124796) teaches a method of applying visual effects to text inputs
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178